EMPLOYEE AGREEMENT




THIS EMPLOYEE AGREEMENT made as of October 30, 2009, by and between Incredible
3D, Inc., a Delaware corporation (the “Company”); Jean M. McCormick
(“Employee”); and for purposes of Article 4.2, only, BF Acquisition Group V,
Inc., a Florida corporation.




WHEREAS, the Company wishes to employ Employee under the terms and conditions
set forth and Employee wishes to be employed on these terms and conditions.




THEREFORE, in consideration of the agreements contained in this Employee
Agreement, the parties, intending to be legally bound, agree as follows:




ARTICLE 1

Employment




1.1.

Employment. The Company agrees to employ Employee, and Employee accepts
employment with the Company, on and subject to the terms and conditions set
forth in this Employee Agreement.




1.2.

Term.

Subject to the provisions for termination as provided in Article 9 of this
Employee Agreement, the term of this agreement shall be deemed to have commenced
on October 5, 2009 and shall terminate twelve (12) months thereafter. This
Employee Agreement shall be automatically renewed for successive twelve (12)
month terms unless either party gives notice of its intention not to renew by
delivering written notice to the other party not less than sixty (60) days prior
to the expiration of the existing term.




ARTICLE 2

Duties




2.1.

Position and Duties. The Company agrees to employ Employee to act as its
President. Employee shall be responsible for performing the duties as described
on Appendix A, attached hereto and made a part hereof. Employee agrees that she
will serve the Company faithfully and to the best of her ability during the term
of employment, under the direction of Chief Executive Officer and the Board of
Directors. The Company and Employee may jointly from time to time to change the
nature of Employee’s duties and job title.




2.2.

Time Devoted to Work.  Employee agrees that she will devote all of the necessary
business time, attention, and energies, as well as Employee’s best talents and
abilities to the business of the Company in accordance with the Company’s
instructions and directions.  Employee may engage in other business activities
unrelated to the Company during the term of this Employee Agreement so long as
such other business activities do not interfere with the terms and conditions of
this Employee Agreement.











1




--------------------------------------------------------------------------------

ARTICLE 3

Place of Employment




3.1.

Place of Employment.   Employee shall perform her duties under this Employee
Agreement at 14014 NW Passage, Suite 139, Marina del Rey, California 90292 until
an office in Los Angeles is opened.

ARTICLE 4

Compensation of Employee




4.1.

Base Compensation.  For all services rendered by Employee under this Employee
Agreement, the Company agrees to pay Employee the rate of $2,000 per week, which
shall be payable to Employee not less frequently than bi-weekly, or as is
consistent with the Company’s practice for its other employees.  If the company
is more than sixty (60) late with pay it is in default of this contract.




4.2.

Other Compensation.  Employee shall receive other compensation as more fully
described on Appendix B, attached hereto and made a part hereof.




4.3.

 Reimbursement for Business Expenses.  Subject to the approval of the Company,
the Company shall promptly pay or reimburse Employee for all reasonable business
expenses incurred by Employee in performing Employee’s duties and obligations
under this Employee Agreement, but only if Employee properly accounts for
expenses in accordance with the Company’s policies.




ARTICLE 5

Vacations and Other Paid Absences




5.1.

Vacation Days.  Employee shall be entitled to the same paid vacation days each
calendar year during the term of this Employee Agreement as authorized by the
Company for its other employees.




5.2.

Holidays.   Employee shall be entitled to the same paid holidays as authorized
by the Company for its other employees.




5.3.

Sick Days and Personal Absence Days.  Employee shall be entitled to the same
number of paid sick days and personal absence days as authorized by the Company
for its other employees.




ARTICLE 6

Key Man Life Insurance




During the term of this Employee Agreement, the Company shall maintain in effect
a key man life insurance policy on the life of Employee in the face amount of
$500,000 or such higher amount as the Company shall in its sole discretion
decide to maintain during the term of this Employee Agreement. Any proceeds
payable under the policy shall be paid to the Company.














2




--------------------------------------------------------------------------------




ARTICLE 7

Fringe Benefits




Employee shall be entitled to participate in and receive benefits from all of
the Company’s employee benefit plans that are now, or in the future may be,
maintained by the Company for its employees, including, without limitation, the
Company’s health insurance plan. No amounts paid to Employee from an employee
benefit plan shall count as compensation due Employee as base salary or
additional compensation.  Nothing in this Employee Agreement shall prohibit the
Company from modifying or terminating any of its employee benefit plans in a
manner that does not discriminate between Employee and other Company employees.




ARTICLE 8

Maintenance of Liability Insurance




So long as Employee shall serve as an executive officer of the Company pursuant
to this Employee Agreement, the Company shall obtain and maintain in full force
and effect a policy of director’s and officer’s liability insurance in
reasonable amounts from an established and reputable insurer. In all policies of
such insurance, Employee shall be named as an insured in such manner as to
provide Employee the same rights and benefits as are accorded to the most
favorably insured of the Company’s officers or directors.




ARTICLE 9

Termination of Employment




9.1.

Termination of Employment. Employee’s employment hereunder shall automatically
terminate upon (i) her death; (ii) the expiration of the term of this Employee
Agreement; or (iii) Employee voluntarily leaving the employ of the Company.




9.2.

Termination For Employee’s Failure to Meet Performance Standard.  Employee’s
employment with the Company shall terminate, at the Company’s discretion, upon
15 days prior written notice to Employee if the Company terminates her
employment hereunder for "cause". For purposes hereof, "cause" shall include (i)
Employee’s willful malfeasance, misfeasance, nonfeasance or gross negligence,
(ii) any willful misrepresentation or concealment of a material fact made by
Employee in connection with this Employee Agreement; (iii) the willful breach of
any covenant made by Employee hereunder; or (iv) the failure of Employee to meet
the performance standards more fully described in Appendix A attached hereto and
made a part hereof.




Notwithstanding the above, if the Employee is terminated by the Company without
cause, the Company shall be obligated to pay to Employee the compensation set
forth in Article 4 hereof for the remainder of the term of this Employee
Agreement.











3




--------------------------------------------------------------------------------

ARTICLE 10

Confidential Information




10.1.

 Disclosures While Employed by the Company.  Employee acknowledges that, in
performing the duties required by this Employee Agreement, Employee will be
making use of, acquiring and adding to the confidential and proprietary
information of the Company and/or those persons or entities directly or
indirectly controlling or controlled by, or under direct or indirect common
control with, the Company (each an “Affiliate” and collectively, the
“Affiliates”), which (i) is of a special nature and value, (ii) is not public
information or is not generally known or available to the Company’s and/or the
Affiliates’ competitors, (iii) is known only by the Company and/or the
Affiliates and those of their respective employees, independent contractors,
consultants, suppliers, customers or agents to whom such data and information
must be confided in order to apply it to the uses intended, and (iv) relates to
matters such as, but not limited to, the Company’s and the Affiliates’
respective methods of operation, internal structure, financial affairs,
programs, software, equipment and techniques, existing and contemplated
facilities, products and services, know-how, inventions, systems, devices
(whether or not patentable), methods, ideas, procedures, manuals, confidential
studies and reports, lists of suppliers and customers and prospective suppliers
and customers, financial information and practices, plans, pricing, selling
techniques, sales and marketing programs and methods, names, addresses and
telephone numbers of the Company’s and/or the Affiliates’ suppliers and
customers, credit and financial data of the Company’s and/or the Affiliates’
suppliers and customers, particular business requirements of the Company’s
and/or the Affiliates’ suppliers and customers, special methods and processes
involved in designing, producing and selling the Company’s and/or the
Affiliates’ products and services, any other information related to the
Company’s and/or the Affiliates’ suppliers and customers that could be used as a
competitive advantage by the Company’s and/or the Affiliates’ competitors if
revealed or disclosed to such competitors or to persons or entities revealing or
disclosing same to such competitors, and all “trade secrets” (as that term is
defined in O.C.G.A.  s. 10-1-761, as amended) of the Company and/or the
Affiliates, all of which, together with any and all extracts, summaries and
photo, electronic or other copies or reproductions, in whole or in part thereof,
stored in whatever medium (including electronic or magnetic), shall be deemed
the Company’s and/or the Affiliates’ exclusive property, as applicable, and
shall be deemed to be “Confidential Information.”  Employee acknowledges that
the Confidential Information has been and will continue to be of central
importance to the business of the Company and the Affiliates, and that
disclosure of it to, or its use by, others could cause substantial loss to the
Company and the Affiliates.  In consideration of Employee’s employment
hereunder, Employee agrees that, at all times during the term of this Employee
Agreement, and (i) with respect to all Confidential Information constituting
“trade secrets,” for so long thereafter as such Confidential Information
continues to constitute “trade secrets” (or for the period beginning on the last
day of the term of this Employee Agreement and ending five (5) years thereafter,
whichever is longer); and (ii) with respect to all Confidential Information not
constituting “trade secrets,” for the period beginning on the last day of the
term of this Employee Agreement and ending five (5) years thereafter, Employee
shall not, directly or indirectly, use, divulge or disclose to any person or
entity, other than those persons or entities employed or engaged by the Company
who or which are authorized to receive such information, any of such
Confidential Information, and Employee shall hold all of the Confidential
Information confidential and inviolate and will not use such Confidential
Information against the best interests of the Company or any of the Affiliates.








4




--------------------------------------------------------------------------------

10.2.

Disclosures After Employment Terminates; Return of Records.  Employee
acknowledges and agrees that all supplier, customer, employee and contractor
files, contracts, agreements, financial books, records, instruments and
documents, supplier and customer lists, memoranda, data, reports, sales
documentation and literature, software, rolodexes, telephone and address books,
letters, research, listings, and any other instruments, records or documents
relating or pertaining to (i) the customers or suppliers of the Company and/or
any of the Affiliates serviced by or serving the Company, any of the Affiliates
or Employee, (ii) the duties performed hereunder by Employee, or (iii) the
business of the Company and/or any of the Affiliates (collectively, the
“Records”) shall at all times be and remain the exclusive property of the
Company and/or the Affiliates, as applicable.  Upon termination of Employee’s
employment hereunder for any reason whatsoever, Employee shall promptly return
to the Company all Records (whether furnished by the Company or any of the
Affiliates or prepared by Employee), and Employee shall neither make nor retain,
nor allow any third party to make or retain, any photo, electronic or other copy
or other reproduction of any of such Records after such termination.  




10.3

Assignment of Inventions and Works Made for Hire.   Employee hereby irrevocably
assigns and transfers, and agrees to assign and transfer, to the Company all of
Employee’s right, title and interest in and to any and all Inventions and Works
Made for Hire (each as hereinafter defined) made, generated or conceived by
Employee at any time during the term of this Employee Agreement, whether alone
or with the assistance of others, whether or not made, generated or conceived
during normal business hours, and whether or not her employment with the Company
is hereafter terminated for any reason whatsoever.  For purposes of this
Employee Agreement, “Inventions” shall mean any and all discoveries,
improvements, innovations, ideas, formulae, devices, systems, software programs,
processes, products and any other creations similar thereto which pertain or
relate to the Company’s primary business of providing glasses free 3D technology
solutions, including, but not limited to 3D hardware, software, content
libraries, content distribution platforms, subscription services, and
intellectual property. For purposes of this Employee Agreement, “Works Made for
Hire” shall mean any and all “work made for hire”, as that term is defined in
Section 101 of the United States Copyright Law, Title 17 of the United States
Code, as amended.  Upon the Company’s request, Employee will promptly execute
and sign any and all applications, assignments, and other documents, and will
promptly render all assistance, which may be reasonably necessary for the
Company to obtain patent, copyright or any other form of intellectual property
protection.




ARTICLE 11

Protective Covenants




Employee acknowledges that her specialized skills, abilities and contacts are
important to the success of the Company, and agrees that she shall faithfully
and strictly adhere to the following covenants:




11.1.

Non-competition. Employee acknowledges that by reason of the character and
nature of the Company’s business activities and operations, and further by
reason of the scope of the territory in which Employee will perform the services
under this Employee Agreement, in order to protect the Company’s legitimate
business interests it is necessary for Employee to agree not to engage in
certain specified activities in such territory at any time during the term of
this








5




--------------------------------------------------------------------------------

Employment Agreement and for a period of time thereafter. Employee also
acknowledges that she possess the knowledge, skills and ability to obtain
lucrative work with other businesses that do not constitute a Competing Business
(as defined below).  Therefore, at all times during the term of this Employee
Agreement, and for a period of two (2) years thereafter, Employee will not,
directly or indirectly, within the Territory (as defined below), (a) for
herself, in her capacity as a Competing Business, (b) as a consultant, manager,
supervisor, employee or owner of a Competing Business (as defined below), or (c)
as an independent contractor for a Competing Business, engage in any business in
which Employee provides services which are the same as or substantially similar
to the services Employee is providing hereunder. “Competing Business” shall mean
any person, business or entity who or which sells, markets , develops or
distributes 3-D content, and/or sells, furnishes or provides services
substantially the same as those sold, marketed, distributed, furnished or
supplied or expected to be sold, marketed, distributed, furnished or supplied by
the Company during the term of this Employee Agreement, but shall not mean a
specific division of a Competing Business so long as such specific division does
not directly or indirectly provides products or services which are the same as
or substantially similar to the products provided by the Company. Employee is
providing hereunder. “Territory” shall mean the (i) the United States of
America; (ii) any market area that the Company conducts its business; or (iii)
any contemplated market area that the Company intends to conduct its business
within the following two (2) years of the date of Employee’s termination.
“Contemplated Market Area” shall mean any market area which the Company has
evaluated, is evaluating, or expects to evaluate and the Company has a
reasonable expectation that the Company will conduct business in such area.
Employee agrees that she and the Company may amend the definition of “Territory”
from and after the date hereof to reflect any significant contraction or
expansion of the geographical area in which she performs the services hereunder.
 




11.2

Non-solicitation of Customers. Employee agrees that all customers whose
relationships are managed by Employee, or with whom Employee has contact during
the term of this Employee Agreement, are the Company’s customers, and that all
fees and revenues produced from such relationships or contacts are the exclusive
property of the Company.  Employee hereby waives and releases all claims and
rights of ownership to such customer relationships, fees and revenues.
 Furthermore, at all times during the term of this Employee Agreement and for a
period of one (1) year thereafter, Employee will not directly or indirectly, on
her own behalf or on behalf of any person, firm, partnership, association,
corporation, business organization, entity or enterprise, solicit, call upon or
attempt to solicit or call upon, any customer or prospective customer of the
Company, or any representative of any customer or prospective customer of the
Company, with a view to the sale or provision of any product or service
competitive or potentially competitive with any product or service sold or
provided, or under development, by the Company at any time during the shorter in
duration of the term of this Employee Agreement and the last two (2) years
thereof; provided that the restrictions set forth in this sentence shall apply
only to customers or prospective customers of the Company, or representatives of
customers or prospective customers of the Company, with which Employee had
contact at any time during the shorter in duration of the term of this Employee
Agreement and the last two (2) years thereof.




11.3

Non-solicitation of Employees and Independent Contractors.  At all times during
the term of this Employee Agreement and for a period of one (1) year thereafter,
Employee will not directly or indirectly solicit or encourage any employee or
independent contractor of the








6




--------------------------------------------------------------------------------

Company to leave such employment or engagement with the Company, or directly or
indirectly employ or engage in any capacity any former employee or independent
contractor of the Company, unless such former employee or independent contractor
of the Company shall have ceased to be so employed or engaged by the Company for
a period of at least one (1) year immediately prior to such action by Employee.




ARTICLE 12

Construction




Employee acknowledges and agrees that the covenants and agreements contained in
Articles 10 and 11 of this Employee Agreement are the essence of this Employee
Agreement, and that each of such covenants and agreements is reasonable and
necessary to protect and preserve the interests and business of the Company.
 Employee further acknowledges and agrees that: (i) each of such covenants and
agreements is separate, distinct and severable, not only from the other of such
covenants and agreements, but also from the remaining provisions of this
Employee Agreement, (ii) the unenforceability of any such covenants or
agreements shall not affect the validity or enforceability of any other such
covenants or agreements or any other provision or provisions of this Employee
Agreement, and (iii) in the event any court of competent jurisdiction or
arbitrator, as applicable, determines, rules or holds that any such covenant or
agreement hereof is overly broad or against the public policy of the state, then
said court or arbitrator, as the case may be, is specifically authorized to
reform and narrow said covenant or agreement to the extent necessary to make
said reformed and narrowed covenant or agreement valid and enforceable to the
maximum enforceable restriction permitted by law.

  

ARTICLE 13

Remedies




It is specifically understood and agreed that (i) any breach of any of the
provisions of Article 10 or 11 of this Employee Agreement is likely to result in
irreparable injury to the Company, (ii) the remedy at law alone will be an
inadequate remedy for such breach, and (iii) in addition to any other remedy it
may have for such breach, the Company shall be entitled to enforce the specific
performance of this Employee Agreement by Employee and to seek both temporary
and permanent injunctive relief (to the extent permitted by law) without the
necessity of proving actual damages.  Notwithstanding any other provision of
this Employee Agreement to the contrary, any and all obligations of the Company
to pay any compensation to Employee for any reason shall cease and terminate
upon the breach by Employee of any of the obligations of Employee under Articles
10 or 11 of this Employee Agreement.




ARTICLE 14

Existing Restrictive Covenants and Indemnification




Employee represents and warrants that (i) Employee is not a party to or subject
to any outstanding contract, agreement or order whereby Employee is prohibited
from entering into this Employee Agreement, or any outstanding restrictive
covenant or noncompetition agreement which would interfere with or prevent
Employee’s employment hereunder as contemplated by this Employee Agreement; (ii)
Employee has performed any and all duties or obligations that she may have under
any contract or agreement with a former Employer or other party, including,








7




--------------------------------------------------------------------------------

without limitation, the return of all confidential materials; and (iii) Employee
is currently not in possession of any confidential materials or property
belonging to any such former Employer or other party.  Employee acknowledges and
agrees that she shall advise the Company in the event that her duties with the
Company should be changed or enlarged in such a manner as to conflict with any
such prior contract, agreement, order or restrictive covenant.  Without
limitation on any other rights or remedies available to the Company with respect
to Employee’s breach of her obligations hereunder, Employee shall defend,
indemnify and hold the Company, the Affiliates, and each of their respective
shareholders, officers, directors, employees, counsel, agents, affiliates and
assigns (collectively, the “Company Indemnities”) harmless from and against any
and all direct or indirect demands, claims, payments, obligations, recoveries,
deficiencies, fines, penalties, assessments, actions, causes of action, suits,
losses, diminution in the value of assets of the Company, compensatory,
punitive, exemplary or consequential damages (including, without limitation,
lost income and profits and interruptions of business), liabilities, costs,
expenses, and interest on any amount payable to a third party as a result of the
foregoing, whether accrued, absolute, contingent, known, unknown or otherwise
asserted against, imposed upon or incurred by Company Indemnities, or any of
them, by reason of or resulting from, arising out of, based upon or otherwise in
respect of (1) any conflict between Employee’s employment hereunder and any
prior employment, duty, contract, express or implied agreement, order or
restrictive covenant, or (2) any misrepresentation by Employee hereunder as to
any facts which are the subject matter of any conflict or violation of any prior
contract, agreement, order or restrictive covenant on the part of Employee.




ARTICLE 15

Notice to Future Employers




If Employee’s employment hereunder terminates for any reason, (i) Employee
shall, during the one (1) year period after the effective date of such
termination, inform any subsequent employers, business partners or colleagues of
the existence and provisions of Articles 11.1 and 11.2 of this Employee
Agreement and, if requested, provide a copy of such Articles of this Employee
Agreement to any such employer, business partner or colleague; and the Company
may, at any time, notify any future employer, business partner or colleague of
Employee of the existence and provisions of Articles 11.1 and 11.2 of this
Employee Agreement.




ARTICLE 16

Notices




Any notice given under this Employee Agreement to either party shall be made in
writing.  Notices shall be deemed given when delivered by hand, document
delivery service, or when mailed by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the party at the address set forth
below.




Employee address:

Jean M. McCormick

14014 NW Passage, Suite 139

Marina del Rey, CA 90292














8




--------------------------------------------------------------------------------

With a copy to:

________________

________________

________________




Company address:

Incredible 3D, Inc.

2601 Annand Drive Suite 16


Wilmington Delaware 19808




with a copy to:

David M. Bovi, Esq.

319 Clematis Street, Suite 700

West Palm Beach, Florida 33401




Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.




ARTICLE 17

Binding Agreement




17.1.

Company’s Successors.  The rights and obligations of the Company under this
Employee Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.




17.2.

Employee’s Successors.  This Employee Agreement shall inure to the benefit and
be enforceable by Employee’s personal representatives, legatees, and heirs. If
Employee dies while amounts are still owed, such amounts shall be paid to
Employee’s legatees or, if no such person or persons have been designated, to
Employee’s estate.




ARTICLE 18

Waivers




The waiver by either party of a breach of any provision of this Employee
Agreement shall not operate or be construed as a waiver of any subsequent
breach.




ARTICLE 19

Entire Agreement




19.1.

No Other Agreements.  This instrument contains the entire agreement of the
parties pertaining to the employment of Employee by the Company.  The parties
have not made any agreements or representations, oral or otherwise, express or
implied, pertaining to the employment of Employee by the Company other than
those specifically included in this Employee Agreement.




19.2.

Prior Agreements. This Employee Agreement supersedes any prior employee
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by the Company. All such agreements are terminated and
are of no force or effect whatsoever.








9




--------------------------------------------------------------------------------

ARTICLE 20

Amendment of Agreement




No change or modification of this Employee Agreement shall be valid unless it is
in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by the Company shall be
effective unless it is approved by the Company’s Board of Directors and signed
by an officer specifically authorized to sign such documents.

ARTICLE 21

Severability of Provisions




If any provision of this Employee Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall not affect the validity or enforceability of any other
provision of this Employee Agreement.




ARTICLE 22

Assignment of Agreement




Other than as otherwise provided for in this Employee Agreement, so long as
Employee is an Employee pursuant to this Employee Agreement, the Company shall
not assign this Employee Agreement without Employee’s prior written consent,
which consent shall not be unreasonably withheld. Employee may not assign this
Employee Agreement.




ARTICLE 23

Governing Law and Venue




 This Agreement shall be deemed to have been entered into by all parties within
the State of Delaware and all questions regarding the validity and
interpretation of this Employee Agreement shall be governed by and construed and
enforced in all respects in accordance with the laws of the State of Delaware as
applied to contracts made and to be performed entirely within Delaware without
regard to choice of law provisions.  The sole and proper venue shall be New
Castle County, Delaware.




ARTICLE 24

Arbitration of Disputes




If a dispute arises out of or relates to this Employee Agreement, or the breach
thereof, and if the dispute cannot be settled through negotiation, the parties
agree first to try in good faith to settle the dispute by mediation administered
by the American Arbitration Association under its Employment Mediation Rules
before resorting to arbitration, litigation or some other dispute resolution
procedure.




Signature Page Attached








10




--------------------------------------------------------------------------------

IN WITNESS, the parties have executed this Employee Agreement in duplicate on
the date and year first above written.




Employee,







_______________

______________________

Witness

Jean M. McCormick







Incredible 3D, Inc.,







_______________

By: _____________________

Witness

      Jean M. McCormick, President







BF Acquisition Group V, Inc.,







_______________

By: _____________________

Witness

      William R. Colucci, President














11




--------------------------------------------------------------------------------

Appendix A




Duties of Employee




Employee, as the Company’s President, subject to the supervision of the Chief
Executive Officer and the control of the Board of Directors, shall be
responsible for:







A.

Setting the Company’s initial business strategy,

B.

Preparing the Company’s business plan and executing on it;

C.

Overseeing the Company’s business operations; and

D.

Such other powers and duties as may be prescribed by the Chief Executive Officer
or Board of Directors which is reasonably agreed upon by Employee.














--------------------------------------------------------------------------------

Appendix B




Other Compensation




I.

 

At the end of the six month and twelve month period commencing on the date of
this Employee Agreement, the Board of Directors will convene to evaluate
Employee’s employment performance and to consider awarding Employee a
performance bonus $36,000 per six month period and/or a salary increase equal to
$1,500 per week. Additionally, at the end of the twelve month period commencing
on the date of this Employee Agreement, the Board of Directors will convene to
evaluate Employees’ total cash and compensation pursuant to this Employee
Agreement.

 

 

 

 

 

 

 

II.

 

Restricted Stock Award:

 

Shares:

 

1,000,000 shares of restricted BF Acquisition Group V, Inc. common stock

 

 

 

 

 

 

 

 

 

 

 

Grant Date:

 

Date of full execution of Employee Agreement

 

 

 

 

 

 

 

 

 

 

 

Vesting Schedule: 400,000 shares vest immediately, and the remaining shares
shall vest as follows: 200,000 shares vest at the end of every twelve month
period, which period commences on the date hereof for so long as the Employee is
employed by the Company. No shares shall vest to the employee if the Employee’s
employment with the Company terminates for any reason. Further, all unvested
shares shall become vested immediately prior to any consolidation or merger of
the Company with or into another corporation (other than any consolidation or
merger in which the Company is the continuing corporation and which does not
result in any reclassification of the outstanding shares of Common Stock) or the
conversion of such outstanding shares of Common Stock into shares or other stock
or other securities or property, or the liquidation, sale or transfer of the
property of the Company as an entity or substantially in its entirety and for
other similar events.

 

 

 

III.

 

Such other compensation as may be determined by the Board of Directors.












